UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	September 1, 2013 — February 28, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Capital Opportunities Fund Semiannual report 2 | 28 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Shareholder meeting results 52 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including both general financial market conditions and factors related to a specific issuer or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Stock and bond markets have exhibited some volatility this year, as the global economy continues to heal slowly, and new geopolitical risks have emerged. This fluctuating investment climate drives home the importance of portfolio diversification. In this environment, we believe Putnams active investment research and strategies are well suited to serve investors pursuing income and capital appreciation goals. We are pleased to report that this investment focus continues to garner Putnam recognition in the mutual fund industry. In 2013  and for the third time in five years  Barrons ranked Putnam one of the top two mutual fund families based on total returns across asset classes. Reflecting a commitment to long-term results, Putnam ranked second out of 55 mutual fund families for the five-year period that ended in December 2013. In addition to sound investment strategies, your portfolio also benefits from sound advice, we believe. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance  and can help guide you toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 International Capital Opportunities Fund Interview with your fund’s portfolio manager For the first half of its fiscal year, Putnam International Capital Opportunities Fund underperformed its benchmark, the S&P Developed Ex - U.S. SmallCap Index. What factors led to this result? Our decision to carry a benchmark-relative underweight to stocks in Spain hurt relative performance, as this country performed better than we expected. Another factor was our decision to overweight South Korean stocks, which suffered some damage in exporting activity due to the Japanese yen’s weakening status relative to South Korea’s currency, the won. What is your view of European markets and the region’s recovery today? What signals would you look for that might suggest more robust economic strength? Europe continues to gain momentum slowly, and improvements over the past six months began to spread to the periphery of the region, which had suffered the most during the eurozone sovereign debt crisis in 2011–2012. We had an underweight position in European stocks during the period, however. In our approach to international small- and mid-cap stocks, we stress the importance of the relative price of stocks in relation to their expected earnings. Through this lens, Europe appeared too expensive to us in a variety of industries, including industrials, This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. International Capital Opportunities Fund 5 consumer-oriented companies, and even some fundamentally less attractive European banks. Looking elsewhere, we found South Korean companies, for example, to be as much as 30% cheaper than their European counterparts, which led us to overweight the region during the period. We also found what we considered to be promising opportunities in Japan. Looking ahead for Europe, we will continue to closely monitor the strength of the consumer. One way we do this is by investigating the advertising industry — particularly in local broadcast networks — and by speaking with executives in advertising agencies. This can help us gauge local economic strength and help us determine whether spending is truly making a resurgence in some of the peripheral eurozone countries, like Portugal, Spain, and Italy. Another gauge of consumer strength can be discerned in the banking channel. How much are banks lending? How willing are they to commit capital to small businesses? For the past five to six years, this commitment to consumers by financial institutions has been slow in coming; better data in this area could be an important signal of more robust economic improvement. In 2013, there was great enthusiasm for Japan’s economic reform. What is your thinking about Japan today, and what are the opportunities and risks? As I mentioned, Japan appears to us to offer many attractive opportunities for investment. We are generally most interested in exporters, which have benefited from sustained yen weakness relative to other major global currencies. Japanese auto exports to the United States, for example, have been strong. Allocations are shown as a percentage of the fund’s net assets as of 2/28/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 International Capital Opportunities Fund A potential headwind may rise out of Japan’s new consumption tax instituted by the government as part of its structural reform agenda. In coming months, we will have to determine whether consumer strength leading up to the institution of the tax led Japanese consumers to make bigger-ticket purchases sooner than they would have done in order to avoid incurring the new tax. Which stocks or strategies were top contributors to the fund’s relative performance? The top contributor was Coolpad, a Hong Kong-based company that produces and sells mobile phones in China. During the period, China awarded several 4G-network licenses. This spurred strong demand among those who wanted to upgrade to new 4G-capable phones. As it was selling new phones, Coolpad, like other phone manufacturers, was able to charge a higher premium for its products. Increasing sales helped to boost the company’s share price, and we continue to own it in the portfolio. The next-largest contributor to relative performance was Fairfax, an Australian newspaper publisher, which is also the second-largest online site for real estate properties in Australia. This has been a growth area for Fairfax, while its newspaper business has been in decline. We maintain the position in the portfolio. YPF, the third-largest contributor, is an Argentinian oil company. During the period, the company had good results with its This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. International Capital Opportunities Fund 7 well-drilling operations. This has enabled YPF to replace a significant amount of its reserves, and the market rewarded the stock, which we continue to own. Which stocks or strategies were among the top detractors? The largest detractor was a Norwegian deep-water oil drilling company called Fred Olsen. During the period, the company had increased downtime on its rigs and higher-than-expected maintenance costs. In general, the company operates a group of older rigs, which can lead to higher repair costs. We continue to own the company, however, as we think the stock is attractively valued. The second-largest detractor was another oil company, Japan Petroleum. In this case, the output from one of the company’s fields — the Yufutsu gas field — was lower than expected. In addition, the company’s margins were negatively affected by lower crude oil prices over the past six months. Japan Petroleum also has a subsidiary that is involved in Canadian oil sands projects, which requires ongoing capital investment that, in recent months, put some pressure on the company’s profitability. The third-largest detractor was our decision to avoid the stock of Septeni, a Japanese marketing and Internet advertising agency that is part of the fund’s benchmark. We avoided the stock because we believed its valuation was too high. We continue to believe the stock is overpriced and will seek to find better value in other areas of the market. What is your outlook for international stocks? As I mentioned, we expect to see continued slow growth in Europe and gradual improvements in Japan. The strong European This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 International Capital Opportunities Fund countries, led by Germany, are doing relatively well economically, but they are in a position of having to give the peripheral countries time to heal. Recently, there has been more geopolitical uncertainty with the situation in Ukraine — specifically, what is currently shaping up to be Russia’s hostile annexation of Crimea — and this political distraction has the potential to spur volatility within European markets. We believe global growth could pick up in the coming quarters once the U.S. winter-weather-related economic soft patch is over. Uncertainty around slower growth is generally bad for the markets because it leads businesses to adopt a “wait-and-see” mode when it comes to capital investments, hiring activity, and other improvements. We believe this cloud of uncertainty will likely dissipate. We are somewhat wary of the potential for a credit event in China, which could hurt Japanese and South Korean exporters. Nevertheless, we manage through volatility and geopolitical turmoil by focusing on the underlying cash flows of companies over a business cycle. From our stock-fundamentals perspective, we believe we have positioned the portfolio to perform well, even in a context of volatility spurred by slower growth or political strife. Thank you, Joe, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA, and JohnMcLanahan, CFA. International Capital Opportunities Fund 9 IN THE NEWS Did severe winter weather chill U.S. economic growth? In its Beige Book released in early March, the Federal Reserve, summarizing economic activity in 12 U.S. districts, mentioned the word “weather” 119 times. Manufacturing businesses in nine of those districts —Boston, New York, Philadelphia, Cleveland, Richmond, Atlanta, Chicago, St. Louis, and Dallas — reported that Mother Nature wreaked economic havoc, citing power outages, supply-chain disruptions, sluggish factory production, and declining retail and auto sales. Snow, ice, and bitter cold hit New York and Philadelphia particularly hard, with both regions experiencing the most notable drop in economic activity. Based on anecdotal reports from bank and branch directors, businesses, and other sources, the Beige Book is an important resource for the Fed in making interest-rate decisions. Fed Chair Janet Yellen and her central bank colleagues will try to determine whether the economic weakness is part of a trend —or a temporary setback that will reverse as the weather improves. 10 International Capital Opportunities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/14 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 11.12% 10.76% 10.75% 10.75% 10.29% 10.29% 10.56% 10.35% 10.86% 11.33% 10 years 142.15 128.22 127.94 127.94 124.64 124.64 130.31 122.25 136.58 148.27 Annual average 9.25 8.60 8.59 8.59 8.43 8.43 8.70 8.31 8.99 9.52 5 years 170.12 154.58 160.13 158.13 160.22 160.22 163.54 154.32 166.76 173.60 Annual average 21.99 20.55 21.07 20.88 21.08 21.08 21.39 20.52 21.68 22.30 3 years 17.11 10.38 14.52 11.52 14.48 14.48 15.39 11.35 16.26 18.00 Annual average 5.41 3.35 4.62 3.70 4.61 4.61 4.89 3.65 5.15 5.67 1 year 20.63 13.69 19.71 14.71 19.72 18.72 20.01 15.81 20.31 20.92 6 months 17.01 10.28 16.57 11.57 16.55 15.55 16.73 12.64 16.85 17.16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. International Capital Opportunities Fund 11 Comparative index returns For periods ended 2/28/14 Lipper International S&P Developed Small/Mid-Cap Core Funds Ex-U.S. SmallCap Index category average* Annual average (life of fund) 7.77% 10.16% 10 years 151.81 122.13 Annual average 9.67 8.15 5 years 180.33 171.19 Annual average 22.90 21.79 3 years 27.92 22.54 Annual average 8.55 6.87 1 year 24.43 22.36 6 months 19.11 17.76 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/14, there were 49, 47, 44, 41, 23, and 8 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 2/28/14 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.491 $0.176 $0.211 $0.302 $0.317 $0.586 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/13 $35.34 $37.50 $35.08 $35.05 $35.11 $36.38 $34.78 $35.38 2/28/14 40.84 43.33 40.71 40.63 40.67 42.15 40.31 40.84 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 International Capital Opportunities Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 11.02% 10.66% 10.66% 10.66% 10.19% 10.19% 10.47% 10.25% 10.76% 11.24% 10 years 133.67 120.24 120.02 120.02 116.82 116.82 122.28 114.50 128.27 139.65 Annual average 8.86 8.22 8.20 8.20 8.05 8.05 8.32 7.93 8.60 9.13 5 years 144.87 130.79 135.84 133.84 135.83 135.83 138.83 130.47 141.96 147.95 Annual average 19.62 18.21 18.72 18.52 18.72 18.72 19.02 18.17 19.33 19.92 3 years 17.16 10.42 14.54 11.54 14.53 14.53 15.41 11.37 16.28 18.04 Annual average 5.42 3.36 4.63 3.71 4.63 4.63 4.89 3.66 5.15 5.68 1 year 17.66 10.89 16.80 11.80 16.80 15.80 17.09 12.99 17.37 17.97 6 months 8.07 1.85 7.66 2.66 7.66 6.66 7.79 4.02 7.96 8.21 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/13 1.43% 2.18% 2.18% 1.93% 1.68% 1.18% Annualized expense ratio for the six-month period ended 2/28/14* 1.43% 2.18% 2.18% 1.93% 1.68% 1.18% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.08% from annualizing the performance fee adjustment for the six months ended 2/28/14. International Capital Opportunities Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2013, to February 28, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.69 $11.71 $11.70 $10.37 $9.03 $6.35 Ending value (after expenses) $1,170.10 $1,165.70 $1,165.50 $1,167.30 $1,168.50 $1,171.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2014, use the following calculation method. To find the value of your investment on September 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.15 $10.89 $10.89 $9.64 $8.40 $5.91 Ending value (after expenses) $1,017.70 $1,013.98 $1,013.98 $1,015.22 $1,016.46 $1,018.94 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 International Capital Opportunities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. S&P Developed Ex-U.S. SmallCap Index is an unmanaged index of small-cap stocks from developed countries, excluding the United States. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. International Capital Opportunities Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2014, Putnam employees had approximately $460,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 International Capital Opportunities Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and AndréDesmarais, International Capital Opportunities Fund 17 Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the 18 International Capital Opportunities Fund course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical International Capital Opportunities Fund 19 effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In 20 International Capital Opportunities Fund the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of International Capital Opportunities Fund 21 fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper International Small/Mid-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 49, 40 and 32 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. 22 International Capital Opportunities Fund Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. International Capital Opportunities Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 International Capital Opportunities Fund The fund’s portfolio 2/28/14 (Unaudited) COMMON STOCKS (99.0%)* Shares Value Argentina (0.6%) YPF SA ADR S 184,400 $4,962,204 Australia (5.2%) Arrium, Ltd. 4,576,408 6,358,085 Downer EDI, Ltd. 1,446,502 6,401,101 Fairfax Media, Ltd. 11,448,064 9,680,303 Flight Centre Travel Group, Ltd. 86,965 4,047,026 Orica, Ltd. 283,175 6,124,570 Primary Health Care, Ltd. 1,301,261 5,646,035 Seven West Media, Ltd. 3,938,765 7,786,958 Austria (1.1%) EVN AG 129,468 2,000,599 voestalpine AG 174,649 7,872,078 Belgium (1.1%) Colruyt SA 49,713 2,760,194 Delhaize Group SA 94,840 6,821,599 Canada (7.4%) Bankers Petroleum, Ltd. † 1,124,700 4,997,316 Corus Entertainment, Inc. Class B S 178,400 4,037,482 Domtar Corp. 30,309 3,357,631 Ensign Energy Services, Inc. 331,644 5,304,267 Genworth MI Canada, Inc. S 273,600 8,895,150 InnVest Real Estate Investment Trust R 713,600 3,409,143 Metro, Inc. 104,500 5,839,845 Mullen Group, Ltd. 209,600 5,192,204 Norbord, Inc. S 227,100 6,318,930 Open Text Corp. S 131,948 6,727,882 Transcontinental, Inc. Class A 402,600 5,421,084 Westjet Airlines, Ltd. 237,900 5,476,448 China (1.9%) China BlueChemical, Ltd. 9,214,000 5,387,671 Coolpad Group, Ltd. 12,328,000 8,306,497 Geely Automobile Holdings, Ltd. 8,485,000 3,199,070 Denmark (2.9%) D/S Norden 104,532 5,152,646 DSV A/S 131,380 4,208,826 H. Lundbeck A/S 199,836 5,825,239 Sydbank A/S † 189,331 5,105,791 Topdanmark A/S † 183,002 5,097,586 France (5.2%) Cap Gemini 87,066 6,817,654 Faurecia † 156,281 6,963,271 M6-Metropole Television 191,833 4,461,664 Nexity 62,773 2,733,235 International Capital Opportunities Fund 25 COMMON STOCKS (99.0%)* cont. Shares Value France cont. SCOR SE 125,461 $4,395,153 SEB SA 48,356 3,913,974 Technicolor SA † 1,083,292 7,298,405 Teleperformance 146,126 9,298,267 Germany (3.8%) Bertrandt AG 32,636 4,797,557 Draegerwerk AG & Co., KGaA (Preference) S 32,930 4,410,333 Gerresheimer AG 47,229 3,221,700 Krones AG 26,955 2,332,072 Leoni AG 116,845 8,854,338 Rheinmetall AG 47,648 3,602,801 TUI AG 333,822 6,026,932 Hong Kong (1.0%) China New Town Development Co., Ltd. † 1 — Dah Sing Financial Holdings 751,600 3,769,487 Techtronic Industries Co. 2,006,000 5,333,189 Ireland (1.3%) Smurfit Kappa Group PLC 405,035 11,287,622 Italy (5.9%) A2A SpA 6,056,398 7,862,249 Banca Monte dei Paschi di Siena SpA † S 15,452,066 3,922,310 Banca Popolare dell’Emilia Romagna SC † 554,140 6,459,409 Banca Popolare di Milano Scarl † S 8,909,362 7,071,117 Beni Stabili SpA R 9,050,554 8,007,682 Danieli & Co. SpA 161,977 5,701,211 DiaSorin SpA S 116,067 5,539,969 Mediaset SpA † 1,246,285 7,156,230 Japan (20.9%) ADEKA Corp. 629,100 6,935,105 Ain Pharmaciez, Inc. 86,000 3,741,117 Capcom Co., Ltd. 230,700 4,427,500 Chiyoda Corp. 404,000 6,171,208 Credit Saison Co., Ltd. 143,900 3,170,794 Dowa Holdings Co., Ltd. 511,000 4,249,838 Fuji Electric Co., Ltd. 1,280,000 5,881,667 Fuyo General Lease Co., Ltd. 96,100 3,245,593 Hisamitsu Pharmaceutical Co., Inc. 73,300 3,438,395 Horiba, Ltd. 134,200 5,190,102 Japan Petroleum Exploration Co. 178,800 6,551,972 JSR Corp. 241,500 4,162,292 Kansai Paint Co., Ltd. 374,000 4,864,181 Kobayashi Pharmaceutical Co., Ltd. 45,500 2,580,441 Koito Manufacturing Co., Ltd. 190,000 3,611,830 Kurita Water Industries, Ltd. 240,700 5,089,505 Kuroda Electric Co., Ltd. S 245,300 4,017,671 26 International Capital Opportunities Fund COMMON STOCKS (99.0%)* cont. Shares Value Japan cont. KYORIN Holdings, Inc. 330,600 $7,335,288 Maeda Road Construction Co., Ltd. 352,000 5,508,499 Mandom Corp. 146,900 5,005,348 Maruichi Steel Tube, Ltd. 210,400 5,891,615 Miraca Holdings, Inc. 92,700 4,227,663 Moshi Moshi Hotline, Inc. 424,000 4,049,158 Musashino Bank, Ltd. (The) 82,900 2,595,368 Namco Bandai Holdings, Inc. 402,900 9,043,440 Nippon Synthetic Chemical Industry Co., Ltd. (The) 668,000 5,491,371 Sawai Pharmaceutical Co., Ltd. 132,000 8,447,612 Shimamura Co., Ltd. 39,900 3,609,140 Shionogi & Co., Ltd. 157,600 3,416,611 Stanley Electric Co., Ltd. 202,800 4,665,963 Sumitomo Bakelite Co., Ltd. 1,880,000 7,108,504 Sumitomo Forestry Co., Ltd. 396,500 4,072,031 Suzuken Co., Ltd. 168,800 6,414,612 Taikisha, Ltd. 394,800 8,118,609 Tokai Rika Co., Ltd. 218,400 3,894,247 Tsuruha Holdings, Inc. 83,300 7,773,766 Netherlands (0.7%) Arcadis NV 166,818 6,309,095 Norway (2.3%) Fred Olsen Energy ASA 149,159 4,895,755 SpareBank 1 SR-Bank ASA † 573,065 5,967,438 Storebrand ASA † 728,081 4,609,643 TGS-NOPEC Geophysical Co. ASA 159,396 5,032,579 Portugal (1.0%) Banco Espirito Santo SA † S 4,442,847 8,683,568 Russia (0.4%) Aeroflot — Russian Airlines OJSC † 1,867,186 3,699,482 Singapore (1.2%) ComfortDelgro Corp., Ltd. 2,784,000 4,245,966 Great Eastern Holdings, Ltd. 219,000 3,136,380 SembCorp Industries, Ltd. 671,000 2,866,027 South Africa (0.6%) African Rainbow Minerals, Ltd. 238,601 4,852,564 South Korea (5.0%) BS Financial Group, Inc. 299,940 4,490,208 Daum Communications Corp. 50,701 3,327,681 Dongbu Insurance Co., Ltd. 97,740 4,704,754 Hansol Paper Co. Ltd. 275,130 3,344,495 Hyundai Home Shopping Network Corp. 25,481 4,009,286 Hyundai Marine & Fire Insurance Co., Ltd. 136,640 3,716,307 Korea Zinc Co., Ltd. 12,620 4,032,637 International Capital Opportunities Fund 27 COMMON STOCKS (99.0%)* cont. Shares Value South Korea cont. KT Corp. 83,570 $2,370,683 LIG Insurance Co., Ltd. 126,380 3,662,417 Lotte Food Co., Ltd. 6,144 4,376,683 Sungwoo Hitech Co., Ltd. 440,185 6,282,049 Spain (1.7%) Acerinox SA S 451,844 6,586,065 Atresmedia Corporacion de Medios de Comunicacion SA † 323,615 5,762,248 Enagas SA 102,045 2,969,880 Sweden (1.3%) JM AB 199,974 6,574,676 SAS AB † S 1,612,339 4,501,317 Switzerland (6.6%) Aryzta AG 75,826 6,328,173 Banque Cantonale Vaudoise (BCV) 6,735 3,966,720 Bucher Industries AG 24,572 7,522,468 Forbo Holding AG 6,489 5,828,664 Georg Fischer AG 13,122 10,518,488 Helvetia Holding AG 14,489 7,516,323 Implenia AG 96,089 7,287,250 Partners Group Holding AG 10,162 2,647,088 Sika AG 1,700 6,270,381 Taiwan (3.2%) ASUSTeK Computer, Inc. 449,000 4,314,581 Catcher Technology Co., Ltd. 645,000 4,675,993 Pegatron Corp. 5,300,000 7,132,762 Radiant Opto-Electronics Corp. 686,539 2,784,290 Teco Electric and Machinery Co., Ltd. 5,800,000 6,656,350 TSRC Corp. 1,839,200 2,657,707 United Kingdom (16.1%) Aberdeen Asset Management PLC 704,249 4,606,349 Admiral Group PLC 204,421 4,912,197 Afren PLC † 2,297,990 6,264,709 Amlin PLC 608,890 4,587,259 Ashmore Group PLC 1,012,872 5,369,871 Barratt Developments PLC 1,277,429 9,412,128 Beazley PLC 1,335,153 5,902,464 Berkeley Group Holdings PLC 138,128 6,339,998 Britvic PLC 540,863 7,041,838 Genel Energy PLC † 320,796 5,892,966 IMI PLC 196,855 5,027,067 Interserve PLC 566,518 5,763,129 Meggitt PLC 588,329 4,965,342 Morgan Sindall Group PLC 258,246 3,275,779 Next PLC 59,357 6,694,342 Pace PLC 1,112,793 7,742,546 28 International Capital Opportunities Fund COMMON STOCKS (99.0%)* cont. Shares Value United Kingdom cont. Persimmon PLC 258,383 $6,256,488 Rexam PLC 534,639 4,419,999 Savills PLC 505,178 5,168,732 Schroders PLC 92,665 4,209,824 Spectris PLC 135,766 5,585,918 Speedy Hire PLC 5,063,250 6,168,233 Tate & Lyle PLC 214,380 2,304,717 Thomas Cook Group PLC † 2,102,862 6,525,061 TUI Travel PLC 965,635 7,232,864 United States (0.6%) Aspen Insurance Holdings, Ltd. 130,914 4,917,130 Total common stocks (cost $729,792,246) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 3 1/2s, May 15, 2020 i $143,745 $143,745 3/8s, June 30, 2015 i 121,391 121,391 Total U.S. treasury obligations (cost $265,136) SHORT-TERM INVESTMENTS (8.1%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 65,066,579 $65,066,579 Putnam Short Term Investment Fund 0.06% L 5,416,022 5,416,022 SSgA Prime Money Market Fund zero% P 480,000 480,000 U.S. Treasury Bills with an effective yield of 0.12%, May 1, 2014 $300,000 299,982 Total short-term investments (cost $71,262,541) TOTAL INVESTMENTS Total investments (cost $801,319,923) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank OJSC Open Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $879,415,848. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. International Capital Opportunities Fund 29 i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $284,606 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 20.6% Industrials 19.3 Financials 18.0 Materials 13.4 FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $261,135,924) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 3/19/14 $2,609,430 $2,555,751 $53,679 Barclays Bank PLC Euro Buy 3/19/14 8,603,736 8,443,504 160,232 Hong Kong Dollar Buy 5/21/14 10,973,678 10,966,278 7,400 Japanese Yen Sell 5/21/14 7,339,515 7,390,544 51,029 Singapore Dollar Buy 5/21/14 1,166,458 1,159,513 6,945 Swiss Franc Buy 3/19/14 3,516,267 3,382,769 133,498 Citibank, N.A. Danish Krone Sell 3/19/14 12,265,896 12,052,787 (213,109) Euro Buy 3/19/14 6,286,650 6,272,951 13,699 Euro Sell 3/19/14 6,286,650 6,224,681 (61,969) Japanese Yen Sell 5/21/14 3,144,302 3,142,349 (1,953) Credit Suisse International Euro Buy 3/19/14 9,313,755 9,141,190 172,565 Japanese Yen Sell 5/21/14 3,678,615 3,675,998 (2,617) New Zealand Dollar Buy 4/16/14 1,582,111 1,555,229 26,882 Norwegian Krone Sell 3/19/14 6,558,726 6,396,650 (162,076) Swiss Franc Buy 3/19/14 3,613,266 3,419,532 193,734 30 International Capital Opportunities Fund FORWARD CURRENCY CONTRACTS at 2/28/14 (aggregate face value $261,135,924) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG Australian Dollar Buy 4/16/14 $3,639,703 $3,602,930 $36,773 Euro Buy 3/19/14 23,025,100 22,717,303 307,797 Euro Sell 3/19/14 23,025,100 22,530,055 (495,045) HSBC Bank USA, National Association British Pound Buy 3/19/14 766,690 774,916 (8,226) Norwegian Krone Buy 3/19/14 4,949,126 4,817,245 131,881 Norwegian Krone Sell 3/19/14 4,949,126 4,832,973 (116,153) JPMorgan Chase Bank N.A. British Pound Buy 3/19/14 19,723,988 19,235,768 488,220 Euro Buy 3/19/14 8,471,228 8,314,170 157,058 Japanese Yen Sell 5/21/14 2,500,573 2,498,807 (1,766) Norwegian Krone Sell 3/19/14 5,410,798 5,244,545 (166,253) Singapore Dollar Buy 5/21/14 269,486 246,170 23,316 State Street Bank and Trust Co. Euro Buy 3/19/14 4,051,691 3,927,144 124,547 Israeli Shekel Buy 4/16/14 4,835,664 4,814,699 20,965 Japanese Yen Sell 5/21/14 2,391,880 2,389,838 (2,042) Norwegian Krone Buy 3/19/14 3,188,910 3,091,208 97,702 Norwegian Krone Sell 3/19/14 3,188,910 3,127,480 (61,430) Swedish Krona Buy 3/19/14 14,441,104 14,143,364 297,740 UBS AG British Pound Buy 3/19/14 7,908,181 7,715,542 192,639 Canadian Dollar Buy 4/16/14 6,792,360 6,528,023 264,337 Euro Buy 3/19/14 9,209,819 9,144,971 64,848 Norwegian Krone Buy 3/19/14 2,221,888 2,153,536 68,352 Norwegian Krone Sell 3/19/14 2,221,888 2,179,360 (42,528) Swiss Franc Buy 3/19/14 3,977,492 3,880,909 96,583 WestPac Banking Corp. Euro Buy 3/19/14 6,008,108 5,948,885 59,223 Euro Sell 3/19/14 6,008,108 5,975,850 (32,258) Japanese Yen Sell 5/21/14 5,525,051 5,520,507 (4,544) Total International Capital Opportunities Fund 31 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Argentina $4,962,204 $— $— Australia — 46,044,078 — Austria 9,872,677 — — Belgium 9,581,793 — — Canada 64,977,382 — — China — 16,893,238 — Denmark 25,390,088 — — France 45,881,623 — — Germany 33,245,733 — — Hong Kong — 9,102,676 — Ireland 11,287,622 — — Italy 51,720,177 — — Japan — 183,998,056 — Netherlands 6,309,095 — — Norway 20,505,415 — — Portugal 8,683,568 — — Russia 3,699,482 — — Singapore — 10,248,373 — South Africa 4,852,564 — South Korea — 44,317,200 — Spain 15,318,193 — — Sweden 11,075,993 — — Switzerland 57,885,555 — — Taiwan — 28,221,683 — United Kingdom 141,669,820 — — United States 4,917,130 — — Total common stocks — U.S. treasury obligations — 265,136 — Short-term investments 5,896,022 65,366,561 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,879,675 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 32 International Capital Opportunities Fund Statement of assets and liabilities 2/28/14 (Unaudited) ASSETS Investment in securities, at value, including $62,073,427 of securities on loan (Note 1): Unaffiliated issuers (identified cost $730,837,322) $871,706,536 Affiliated issuers (identified cost $70,482,601) (Notes 1 and 5) 70,482,601 Foreign currency (cost $249,573) (Note 1) 249,377 Dividends, interest and other receivables 2,893,069 Foreign tax reclaim 280,376 Receivable for shares of the fund sold 669,079 Unrealized appreciation on forward currency contracts (Note 1) 3,251,644 Total assets LIABILITIES Payable for shares of the fund repurchased 1,222,526 Payable for compensation of Manager (Note 2) 531,195 Payable for investor servicing fees (Note 2) 276,956 Payable for custodian fees (Note 2) 70,630 Payable for Trustee compensation and expenses (Note 2) 256,017 Payable for administrative services (Note 2) 3,012 Payable for distribution fees (Note 2) 337,652 Unrealized depreciation on forward currency contracts (Note 1) 1,371,969 Collateral on securities loaned, at value (Note 1) 65,066,579 Collateral on certain derivative contracts, at value (Note 1) 745,136 Other accrued expenses 235,162 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $781,130,850 Distributions in excess of net investment income (Note 1) (1,384,174) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (43,086,844) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 142,756,016 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) International Capital Opportunities Fund 33 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($633,059,366 divided by 15,500,358 shares) $40.84 Offering price per class A share (100/94.25 of $40.84)* $43.33 Net asset value and offering price per class B share ($18,482,641 divided by 453,984 shares)** $40.71 Net asset value and offering price per class C share ($43,329,527 divided by 1,066,374 shares)** $40.63 Net asset value and redemption price per class M share ($8,464,267 divided by 208,131 shares) $40.67 Offering price per class M share (100/96.50 of $40.67)*` $42.15 Net asset value, offering price and redemption price per class R share ($43,644,974 divided by 1,082,675 shares) $40.31 Net asset value, offering price and redemption price per class Y share ($132,435,073 divided by 3,242,730 shares) $40.84 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 34 International Capital Opportunities Fund Statement of operations Six months ended 2/28/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $522,439) $7,807,901 Interest (including interest income of $1,199 from investments in affiliated issuers) (Note 5) 2,701 Securities lending (Note 1) 307,951 Total investment income EXPENSES Compensation of Manager (Note 2) 3,609,328 Investor servicing fees (Note 2) 992,172 Custodian fees (Note 2) 88,717 Trustee compensation and expenses (Note 2) 30,860 Distribution fees (Note 2) 1,210,961 Administrative services (Note 2) 13,509 Other 318,836 Total expenses Expense reduction (Note 2) (44,524) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 76,735,719 Net realized gain on foreign currency transactions (Note 1) 4,390,639 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,876,317 Net unrealized appreciation of investments during the period 48,219,714 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. International Capital Opportunities Fund 35 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 2/28/14* Year ended 8/31/13 Operations: Net investment income $1,898,694 $9,121,797 Net realized gain on investments and foreign currency transactions 81,126,358 115,126,019 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 50,096,031 17,366,354 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (7,796,531) (6,925,681) Class B (83,403) (69,775) Class C (227,846) (154,638) Class M (63,132) (53,011) Class R (345,071) (583,768) Class Y (1,798,539) (1,687,227) Redemption fees (Note 1) 166 15,663 Decrease from capital share transactions (Note 4) (46,393,034) (176,655,105) Total increase (decrease) in net assets NET ASSETS Beginning of period 803,002,155 847,501,527 End of period (including distributions in excess of net investment income of $1,384,174 and undistributed net investment income of $7,031,654, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 36 International Capital Opportunities Fund This page left blank intentionally. International Capital Opportunities Fund 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A February 28, 2014 ** .09 5.90 (.49) — — 17.01 * .71 * .23 * 51 * August 31, 2013 .38 5.02 (.39) — — 1.43 1.11 48 August 31, 2012 .47 (1.75) (.87) — .01 e 1.41 1.58 34 August 31, 2011 .33 4.14 (.30) — .13 f,g 1.47 .95 23 August 31, 2010 .20 (.61) (.12) — .01 h 1.64 i .66 27 August 31, 2009 .39 (3.35) (.47) — .03 j,k 1.64 i,l 1.78 l 84 Class B February 28, 2014 ** (.05) 5.86 (.18) — — 16.57 * 1.08 * (.14) * 51 * August 31, 2013 .12 4.98 (.11) — — 2.18 .35 48 August 31, 2012 .24 (1.68) (.56) — .01 e 2.16 .81 34 August 31, 2011 .05 4.10 — — — .13 f,g 2.22 .15 23 August 31, 2010 (.06) (.57) — — — .01 h 2.39 i (.19) 27 August 31, 2009 .22 (3.10) (.03) — .03 j,k 2.39 i,l 1.04 l 84 Class C February 28, 2014 ** (.05) 5.84 (.21) — — 16.55 * 1.08 * (.14) * 51 * August 31, 2013 .12 4.99 (.13) — — 2.18 .37 48 August 31, 2012 .24 (1.70) (.59) — .01 e 2.16 .81 34 August 31, 2011 .07 4.09 (.05) — .13 f,g 2.22 .20 23 August 31, 2010 (.03) (.59) — — — .01 h 2.39 i (.10) 27 August 31, 2009 .22 (3.20) (.18) — .03 j,k 2.39 i,l 1.02 l 84 Class M February 28, 2014 ** — b 5.86 (.30) — — 16.73 * .96 * (.01) * 51 * August 31, 2013 .21 4.99 (.23) — — 1.93 .61 48 August 31, 2012 .32 (1.72) (.69) — .01 e 1.91 1.09 34 August 31, 2011 .16 4.11 (.13) — .13 f,g 1.97 .46 23 August 31, 2010 .04 (.60) — — — .01 h 2.14 i .15 27 August 31, 2009 .28 (3.23) (.24) — .03 j,k 2.14 i,l 1.28 l 84 Class R February 28, 2014 ** .04 5.81 (.32) — — 16.85 * .83 * .11 * 51 * August 31, 2013 .26 4.96 (.25) — — 1.68 .80 48 August 31, 2012 .38 (1.70) (.83) — .01 e 1.66 1.30 34 August 31, 2011 .26 4.06 (.23) — .13 f,g 1.72 .76 23 August 31, 2010 .15 (.63) (.09) — .01 h 1.89 i .51 27 August 31, 2009 .31 (3.31) (.46) — .03 j,k 1.89 i,l 1.42 l 84 Class Y February 28, 2014 ** .14 5.91 (.59) — — 17.16 * .59 * .37 * 51 * August 31, 2013 .47 5.01 (.47) — — 1.18 1.37 48 August 31, 2012 .55 (1.76) (.97) — .01 e 1.16 1.84 34 August 31, 2011 .44 4.13 (.38) — .13 f,g 1.22 1.27 23 August 31, 2010 .29 (.63) (.18) — .01 h 1.39 i .97 27 August 31, 2009 .43 (3.38) (.56) — .03 j,k 1.39 i,l 2.00 l 84 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 International Capital Opportunities Fund International Capital Opportunities Fund 39 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp., which amounted to $0.01 per share outstanding as of November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted $0.12 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted $0.01 per share outstanding as of May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to $0.01 per share outstanding as of March 30, 2010. i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% of average net assets as of August 31, 2010 and August 31, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to $0.02 per share outstanding as of May 21, 2009. k Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.01 per share outstanding as of June 23, 2009. l Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.07% of average net assets as of August 31, 2009. The accompanying notes are an integral part of these financial statements. 40 International Capital Opportunities Fund Notes to financial statements 2/28/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2013 through February 28, 2014. Putnam International Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation by investing mainly in common stocks (growth or value stocks or both) of small and midsize companies outside the United States that Putnam Management believes have favorable investment potential. Putnam Management also considers other factors it believes will cause the stock price to rise. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before June 24, 2013 and held for 90 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such International Capital Opportunities Fund 41 investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign 42 International Capital Opportunities Fund currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $728,371 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $413,807 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $65,066,579 and the value of securities loaned amounted to $62,149,391 which includes an amount for securities that are deemed worthless at period end. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be International Capital Opportunities Fund 43 made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2013, the fund had a capital loss carryover of $121,483,583 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $35,209,033 N/A $35,209,033 August 31, 2017 86,274,550 N/A 86,274,550 August 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $804,049,542, resulting in gross unrealized appreciation and depreciation of $166,421,606 and $28,282,011, respectively, or net unrealized appreciation of $138,139,595. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 44 International Capital Opportunities Fund Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 0.880% of the next $50 billion, 1.030% of the next $5 billion, 0.860% of the next $50 billion, 0.980% of the next $10 billion, 0.850% of the next $100 billion and 0.930% of the next $10 billion, 0.845% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the S&P Developed/Ex-U.S. SmallCap Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.21%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.459% of the fund’s average net assets before a decrease of $347,823 (0.040% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. International Capital Opportunities Fund 45 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $717,442 ClassR 48,712 ClassB 21,637 ClassY 146,522 ClassC 48,443 Total ClassM 9,416 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $634 under the expense offset arrangements and by $43,890 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $562, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $773,081 ClassM 30,443 ClassB 93,246 ClassR 105,348 ClassC 208,843 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $19,177 and $53 from the sale of classA and classM shares, respectively, and received $5,634 and $160 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 46 International Capital Opportunities Fund A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $430,888,401 and $480,179,665, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/14 Year ended 8/31/13 ClassA Shares Amount Shares Amount Shares sold 534,629 $20,894,557 1,191,310 $40,500,196 Shares issued in connection with reinvestment of distributions 187,126 7,346,566 199,389 6,531,966 721,755 28,241,123 1,390,699 47,032,162 Shares repurchased (1,564,990) (60,963,968) (4,102,482) (138,560,414) Net decrease Six months ended 2/28/14 Year ended 8/31/13 ClassB Shares Amount Shares Amount Shares sold 11,962 $465,002 30,265 $1,025,133 Shares issued in connection with reinvestment of distributions 2,038 79,886 2,043 66,781 14,000 544,888 32,308 1,091,914 Shares repurchased (77,467) (3,004,708) (197,743) (6,629,144) Net decrease Six months ended 2/28/14 Year ended 8/31/13 ClassC Shares Amount Shares Amount Shares sold 26,675 $1,035,224 58,340 $1,964,415 Shares issued in connection with reinvestment of distributions 5,233 204,663 4,213 137,541 31,908 1,239,887 62,553 2,101,956 Shares repurchased (68,863) (2,677,420) (232,931) (7,797,850) Net decrease International Capital Opportunities Fund 47 Six months ended 2/28/14 Year ended 8/31/13 ClassM Shares Amount Shares Amount Shares sold 3,810 $149,102 11,066 $375,402 Shares issued in connection with reinvestment of distributions 1,549 60,632 1,567 51,181 5,359 209,734 12,633 426,583 Shares repurchased (13,575) (522,856) (41,671) (1,398,303) Net decrease Six months ended 2/28/14 Year ended 8/31/13 ClassR Shares Amount Shares Amount Shares sold 204,657 $7,884,013 969,805 $32,179,474 Shares issued in connection with reinvestment of distributions 8,618 334,122 17,693 571,299 213,275 8,218,135 987,498 32,750,773 Shares repurchased (261,713) (10,049,917) (3,148,275) (104,258,531) Net decrease Six months ended 2/28/14 Year ended 8/31/13 ClassY Shares Amount Shares Amount Shares sold 603,663 $23,424,945 1,183,180 $39,873,927 Shares issued in connection with reinvestment of distributions 41,424 1,625,496 47,724 1,562,479 645,087 25,050,441 1,230,904 41,436,406 Shares repurchased (839,382) (32,678,373) (1,254,877) (42,850,657) Net decrease Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $59,119 $84,823,647 $79,466,744 $1,199 $5,416,022 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 48 International Capital Opportunities Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $316,400,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $3,251,644 Payables $1,371,969 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $4,614,590 $4,614,590 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $1,848,339 $1,848,339 Total International Capital Opportunities Fund 49 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $53,679 $359,104 $13,699 $393,181 $344,570 $131,881 $668,594 $540,954 $686,759 $59,223 $3,251,644 Total Assets Liabilities: Forward currency contracts # — — 277,031 164,693 495,045 124,379 168,019 63,472 42,528 36,802 1,371,969 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $265,136 $— $228,488 $— $— $480,000 $— $496,785 $— $1,470,409 Net amount $53,679 $93,968 $(263,332) $— $(150,475) $7,502 $20,575 $477,482 $147,446 $22,421 $409,266 †
